UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-Q (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2011 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto. Commission file number0-13721 HICKORY TECH CORPORATION (Exact name of registrant as specified in its charter) Minnesota 41-1524393 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 221 East Hickory Street Mankato, Minnesota56002-3248 (Address of principal executive offices and zip code) (800) 326-5789 (Registrant’s telephone number, including area code) Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesþNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesþNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definition of “large accelerated filer, accelerated filer, and smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer¨Accelerated filerþNon-accelerated filer¨Smaller reporting company¨ Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Act).Yes¨Noþ The total number of shares of the Registrant’s common stock outstanding as of October 28, 2011: 13,379,816. TABLE OF CONTENTS PART I Financial Information Item 1. Financial Statements 3 Consolidated Statements of Operations (unaudited) for the Three and Nine Months Ended September 30, 2011 and 2010 3 Consolidated Balance Sheets (unaudited) as of September 30, 2011 and December 31, 2010 4 Consolidated Statements of Cash Flows (unaudited) for the Nine Months Ended September 30, 2011 and 2010 5 Condensed Notes to Consolidated Financial Statements (unaudited) 6 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 16 Item 3. Quantitative and Qualitative Disclosures about Market Risk 27 Item 4. Controls and Procedures 28 PART II Other Information Item 1. Legal Proceedings 28 Item 1A. Risk Factors 28 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 28 Item 3. Defaults Upon Senior Securities 29 Item 4. Removed and Reserved 29 Item 5. Other Information 29 Item 6. Exhibit Listing 29 Signatures 30 Exhibits 31 2 Part IFinancial Information Item 1.Financial Statements HICKORY TECH CORPORATION CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended September 30 Nine Months Ended September 30 (Dollars in thousands, except share and per share amounts) Operating revenue: Equipment $ Services Total operating revenue Costs and expenses: Cost of sales, excluding depreciation and amortization Cost of services, excluding depreciation and amortization Selling, general and administrative expenses Depreciation Amortization of intangibles 88 90 Total costs and expenses Operating income Other income and expense: Interest and other income 26 11 50 62 Interest expense ) Total other (expense) Income before income taxes Income tax provision Net income $ Basic earnings per share $ Weighted average common shares outstanding Diluted earnings per share $ Weighted average common and equivalent shares outstanding Dividends per share $ The accompanying notes are an integral part of the consolidated financial statements. 3 Table of Contents HICKORY TECH CORPORATION CONSOLIDATED BALANCE SHEETS (Unaudited) (Dollars in thousands except share and per share amounts) September 30, 2011 December 31, 2010 ASSETS Current assets: Cash and cash equivalents $ $
